 



Exhibit 10.1
Employment Agreement
          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
effective as of January 13, 2006 (“Effective Date”), by and between THORATEC
CORPORATION, a California corporation (the “Company”), and Gerhard F. Burbach
(“Employee”).
          THE PARTIES AGREE AS FOLLOWS:
     1. Position and Duties.
          1.1 Title. From January 17, 2006 (the “Hire Date”) until the
termination of this Agreement, as provided herein, Employee shall serve as the
President and Chief Executive Officer of the Company, subject to policies of the
Company and the terms and conditions of this Agreement. If there is any conflict
between this Agreement and any written Company policy, this Agreement shall
control. During the period that Employee serves as President and Chief Executive
Officer, the Company shall take all reasonable and lawful action necessary and
appropriate to cause Employee to be nominated for and elected to the Board of
Directors of the Company (the “Board”).
          1.2 Duties. Except as provided in Section 4.1, Employee agrees that he
shall perform, to the best of his ability, the employment duties assigned to him
by the Company, and shall devote his full time and attention, with undivided
loyalty, to the business and affairs of the Company while employed pursuant to
this Agreement. Employee shall report to the Board.
     2. Compensation.
          2.1 Base Salary. Effective as of the Hire Date, Employee shall receive
for his services under this Agreement an annual base salary of three hundred and
seventy-five thousand ($375,000) dollars. The base salary may be increased
annually at the sole discretion of the Board.
          2.2 Annual Target Bonus. Employee will be eligible for an annual
incentive bonus equal to a target amount of seventy-five percent (75%) of
Employee’s base salary. Such annual incentive bonus shall be subject to the
achievement of certain individual and corporate objectives, as shall be set by
the Board, or a designated committee thereof, in consultation with Employee, as
well as to the terms and conditions of the Company’s incentive compensation plan
applicable to executive officers. The Board, or a designated committee thereof,
shall meet on an annual basis to determine, in consultation with Employee, the
goals and formula for bonus payment for each year of employment under this
Agreement.
          2.3 Stock Options. Effective as of the Hire Date, Employee shall be
granted stock options to purchase 375,000 shares of the common stock of the
Company. The options shall be incentive stock options to the maximum extent
permissible under applicable tax laws, and the balance of the options will be
non-qualified stock options. The exercise price of the options shall equal the
closing price of the Company’s common stock on the Hire Date, as determined by
the Board, or a designated committee thereof. Twenty-five percent (25% ) of the
option shares shall

 



--------------------------------------------------------------------------------



 




vest and become exercisable after the first twelve (12) months of continuous
service by Employee after the Hire Date, and the remaining option shares shall
vest and become exercisable in equal annual installments over the next three
(3) years of continuous service by Employee. Notwithstanding the terms of any
agreements related to the grant of such options to the contrary, upon the
occurrence of a Change of Control, as defined below, Employee shall vest in all
remaining unvested option shares. The grant of each such option shall be subject
to the other terms and conditions set forth in the Company’s 1997 Stock Option
Plan and in the Company’s standard form of stock option agreement. The Employee
shall be eligible for periodic grants of stock options, as may be approved by
the Board, or a designated committee thereof, in its sole discretion. Such stock
options must be exercised within the time period specified in the applicable
stock option agreement and the applicable Company stock option plan.
          2.4 Restricted Share Grant. Within an administratively reasonable
period of time after the Board, or a designated committee thereof, completes the
vesting provisions by establishing the applicable performance criteria, Employee
shall be granted 50,000 shares of restricted common stock of the Company
(“Restricted Stock”). The restrictions shall lapse upon the fifth anniversary of
the Hire Date; provided, however, that restrictions shall lapse as to
thirty-three and one-third percent (33 1/3%) of the Restricted Stock upon each
of the third and fourth anniversaries of the Hire Date if Employee achieves
certain individual and corporate objectives for such anniversaries, as shall be
agreed upon by Employee and the Board, or a designated committee thereof, prior
to the grant date. Notwithstanding the terms of any agreements related to the
grant of the Restricted Stock to the contrary, upon the occurrence of a Change
of Control, (a) the restrictions on the Restricted Stock shall, upon such
occurrence, immediately lapse as to fifty percent (50%) of the number of shares
of Restricted Stock that at such date are still restricted and (b) upon the
earlier of (i) the one (1) year anniversary of the effective date of such Change
of Control, or (ii) such date after the date of such Change of Control when
Employee voluntarily terminates his employment for Good Reason or his employment
is involuntary terminated without Cause by the Company, the restrictions on the
Restricted Stock shall immediately lapse as to the remainder, if any, of the
shares of Restricted Stock that are then still otherwise restricted.
     3. Benefits.
          3.1 Benefits Generally. Employee shall be eligible to participate in
such of the Company’s benefit plans as are generally available to senior
officers of the Company, including, without limitation, medical, dental, life
and disability insurance plans. Employee shall be entitled to paid vacation of
four (4) weeks per annum in accordance with the standard policies and procedures
of the Company.
     4. Outside Employment.
          4.1 Other Affiliations. Employee shall not perform consultation or
other services for any other company, corporation, or other commercial
enterprise (other than for subsidiaries or affiliates of the Company), during
the term of Employee’s employment under this Agreement, unless Employee has
received written approval to do so from the Board; provided, however, that it is
hereby agreed and acknowledged that Employee may continue to serve as a director
of Digirad Corporation. Employee shall at all times be subject to the
obligations of Employee

2



--------------------------------------------------------------------------------



 




Confidential Information and Inventions Agreement to be executed by Employee
pursuant to Section 5 of this Agreement, including when performing services for
others permitted under this Section 4.1.
          4.2 Conflict of Interest. Employee warrants that (a) Employee is not
obligated under any other employment, consulting, or other agreement which would
affect the Company’s rights or Employee’s duties under this Agreement, and
(b) this Agreement is not in conflict with Employee’s commitments to any party.
     5. Confidentiality. On or prior to the Hire Date, Employee shall execute
and deliver to the Company the Employee Confidential Information and Inventions
Agreement in the form attached hereto as Exhibit A.
     6. Separation Benefits.
          6.1 Employment At Will. Employee understands and agrees that
employment with the Company is “at will”, which means that either Employee or
the Company may terminate the employment relationship at any time with or
without cause. The Company may terminate Employee’s employment for Cause (as
defined below) immediately or other than for Cause upon fifteen (15) days’
written notice to Employee. Employee may terminate his employment for any reason
upon thirty (30) days’ written notice to the Company of such termination. If
this Agreement is terminated by the Company for Cause or by Employee (except for
Good Reason after a Change of Control, each such term as defined below),
Employee shall not be entitled to any benefits under this Section 6 or to any
other separation benefits or severance benefits of any kind.
          6.2 Termination of Employee Without Cause. If Employee’s employment is
involuntarily terminated by the Company without Cause, Employee shall be paid a
severance pay benefit equal to two (2) times Employee’s then-current annual base
salary. Such amount shall be payable in compliance with Section 6.9, in a cash
lump sum as soon as practicable (as provided by law) after he executes and
delivers an effective release of claims, in a form acceptable to the Company and
at the time specified by the Company, and remains in compliance with all
applicable restrictive covenants, including those set forth in this Agreement.
          6.3 Termination of Employee After a Change of Control. Notwithstanding
Section 6.2, if Employee would otherwise have been entitled to benefits pursuant
to Section 6.2 but his involuntary termination of employment by the Company
occurs on or within eighteen (18) months after a Change of Control, or if
Employee terminates his employment with the Company for Good Reason during such
period, Employee shall be paid in lieu of the severance pay benefit described in
Section 6.2 a Change of Control severance pay benefit equal to two and one-half
(2.5) times Employee’s then-current annual base salary plus two and one-half
(2.5) times the greatest of (a) the target bonus for the year preceding the year
in which Employee’s termination occurs, (b) the actual bonus for such prior
year, or (c) the target bonus for the year in which the termination of
employment occurs. Such amounts shall be payable in compliance with Section 6.9,
in a cash lump sum after Employee’s termination of employment and after he
executes and delivers an effective release of claims, in a form acceptable to
the Company and at

3



--------------------------------------------------------------------------------



 




the time specified by the Company, and remains in compliance with all provisions
of this Agreement.
          6.4 COBRA Benefit. If Employee is entitled to receive benefits
pursuant to Section 6.2 or 6.3, and if Employee elects health care continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), as provided by the Company’s group health plan, then the Company
shall pay in one lump sum payment at the time of any other payments pursuant to
Section 6.2 or 6.3, an amount equal to the monthly amount paid by the Company
immediately before termination of employment for Employee’s health coverage
multiplied by twelve (12).
          6.5 Definitions. For purposes hereof, the following terms have the
following meanings:
               (a) “Cause” shall mean (A) Employee ‘ s material misappropriation
of property of the Company (including its subsidiaries) that is intended to
result in a personal financial benefit to himself or to members of his family;
(B) Employee’s conviction of, or plea of guilty or no contest to, a felony,
which the Company reasonably believes has had or will have a material
detrimental effect on the Company’s reputation or business; (C) Employee ‘ s act
of gross negligence or willful misconduct (including but not limited to any
willfully dishonest or fraudulent act or omission) taken in connection with the
performance or intentional nonperformance of any of his duties and
responsibilities as an employee or continued neglect of his duties to the
Company (including its subsidiaries); or (D) Employee ‘ s continued willful or
grossly negligent failure to comply with the lawful directions of the Board;
provided, however, that the Board will deliver to Employee a written demand for
performance that describes the basis for its belief that Employee has not
substantially performed his duties and Employee fails to cure such act or
omission to the Board’s reasonable satisfaction, if such act or omission is
reasonably capable of being cured, no later than ten (10) business days
following delivery of such written demand.
               (b) “Change of Control” shall mean the occurrence of any of the
following events: (A) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities; or (B) the consummation of a sale of
substantially all of the Company’s assets; or (C) the consummation of a merger
or consolidation of the Company with any other corporation, other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining out-standing or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation;
or (D) a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(x) are directors of the Company as of January 1, 2006 or (y) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of those directors whose election or nomination

4



--------------------------------------------------------------------------------



 



was not in connection with any transaction described in subsections (A), (B), or
(C) above, or in connection with an actual or threatened proxy contest relating
to the election of directors to the Company.
               (c) “Good Reason” shall mean any material reduction in the duties
or salary or bonus opportunity of Employee or a requirement that Employee work
at a facility more than 25 miles from the Company’s headquarters in Pleasanton,
California.
          6.6 Gross-Up for Excise Tax. In the event that any payment hereunder
to or for the benefit of Employee (determined without regard to any additional
payment required under this paragraph) (a “Payment”) is subject to the excise
tax (the “Excise Tax”) imposed by section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), then Employee shall be paid an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Employee of all
taxes, including, without limitation, any income taxes and Excise Tax imposed
upon the Gross-Up Payment, Employee shall retain the full amount of the Payment
without being reduced by the Excise Tax imposed upon the Payment. For avoidance
of doubt, Employee and Company agree that this Section 6.6 shall not be
interpreted to compensate Employee for any other tax to which the Payment may be
subject, including but not limited to income and employment taxes.
          6.7 Benefits Subject to Execution of Waiver of Claims. Employee shall
not be entitled to receive any amount or benefit pursuant to this Section 6
unless Employee executes and delivers an effective release of claims, in a form
acceptable to the Company and at the time specified by the Company, and remains
in compliance with all provisions of this Agreement.
          6.8 Exclusivity of Agreement. The benefits provided hereunder are in
lieu of any other severance-type benefits provided by the Company under any
other plan, agreement, arrangement or policy, notwithstanding the terms of any
such other plan, agreement, arrangement or policy.
          6.9 Section 409A Compliance. Notwithstanding anything to the contrary
in this Agreement, if the Company determines that any payment or benefit to be
provided to Employee by the Company pursuant to this Section 6 is or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code (“409A Taxes”)
if provided at the time otherwise required under this Agreement, then:
          Notwithstanding anything to the contrary in this Agreement,
               (a) such payments shall be delayed until the date that is six
months after the date of Employee’s “separation from service” (as such term is
defined under Section 409A) with the Company, or such shorter period that, as
determined by the Company, is sufficient to avoid the imposition of 409A Taxes;
and
               (b) with respect to the provision of such benefit, for a period
of six (6) months following the date of Employee’s “separation from service” (as
such term is defined under Section 409A) with the Company, or such shorter
period, that, as determined by the

5



--------------------------------------------------------------------------------



 



Company, is sufficient to avoid the imposition of 409A Taxes, Employee shall be
responsible for the full cost of providing such benefits.
     7. Non-disparagement. Except as required by law or legal process, Employee
agrees that during and subsequent to the term of this Agreement, he will not
disparage any aspect of the Company or its successors or assigns, including but
not limited to its officers, management, employees and products.
     8. Nonsolicitation. Employee agrees that for a period of one (1) year after
the termination of this Agreement, Employee will not, except with the advance
written approval of the Company, for any reason whatsoever, directly or
indirectly, individually or on behalf of persons not now parties to this
Agreement, or as a partner, founder, stockholder, director, officer, principal,
agent, employee or in any other capacity or relationship, for Employee ‘ s own
account or for the benefit of any other company, person or entity, encourage,
induce, attempt to induce, solicit or attempt to solicit anyone who is employed
at that time, or was employed during the previous six (6) months, by the Company
or any affiliate to leave his or her employment with the Company or any of its
affiliates, or to accept employment with or perform services for any other
company, person or entity.
     9. Injunctive Relief. Employee acknowledges that damages will not be an
adequate remedy in the event of a breach of any of Employee’s obligations under
Sections 4, 5, 7 or 8 of this Agreement. Employee therefore agrees that the
Company shall be entitled (without limitation of any other rights or remedies
otherwise available to the Company and without the necessity of posting a bond)
to obtain an injunction from any court of competent jurisdiction prohibiting the
continuance or recurrence of any such breach of this Agreement. Employee hereby
submits to the jurisdiction and venue of the courts of the State of California
and the Federal Courts of the United States of America located within the County
of Alameda for purposes of any such action. Employee further agrees that service
upon him in any such action or proceeding may be made by first class mail,
certified or registered, to his address as last appearing on the records of the
Company.
     10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, successors, and assigns of the
parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by the Company (except to an affiliate
or successor of the Company) or by Employee without the prior written consent of
the other party. Any attempted assignment in contravention of this Section 10
shall be void.
     11. Notice. Any notice or communication under this Agreement shall be in
writing and shall be given by personal delivery, facsimile or United States
mail, certified or registered with return receipt requested, postage prepaid,
and shall be deemed to have been duly given three (3) business days after the
mailing if mailed, or upon receipt if delivered personally, or the first
business day after transmission if sent by facsimile, to the other party at the
following addresses, or such other address as one party may from time to time
give the other in writing:

6



--------------------------------------------------------------------------------



 



     
If to the Company:
  Thoratec Corporation
 
  Attention: General Counsel
 
  6035 Stoneridge Drive
 
  Pleasanton, CA 94588
 
  Tel: (925) 847-8600, Fax: (925) 847-8574
 
   
If to Employee:
  Gerhard F. Burbach
 
  c/o Thoratec Corporation
 
  6035 Stoneridge Drive
 
  Pleasanton, CA 94588
 
  Tel: (925) 847-8600, Fax: (925) 847-8574

     12. Termination of the Agreement; Survival of Certain Agreements. This
Agreement shall terminate upon the termination of Employee’s service with the
Company for any reason and the payment of any amounts owed under Section 6
hereof; provided, however, that the covenants and agreements contained in
Sections 5 and 7 through 22 of this Agreement shall be continuous and survive
the termination of this Agreement and shall remain in full force and effect
regardless of the cause of such termination.
     13. Captions. The captions to Sections of this Agreement have been inserted
for identification and reference purposes and shall not by themselves determine
the construction or interpretation of this Agreement.
     14. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     15. Governing Law; Jurisdiction and Venue. This Agreement shall be
construed in accordance with, and shall be governed by, the procedural and
substantive laws of the State of California, without reference to principles of
conflicts of law. Employee hereby submits to the jurisdiction and venue of the
courts of the State of California and the Federal Courts of the United States of
America located within the County of Alameda for purposes of any such action.
Employee further agrees that service upon him in any such action or proceeding
may be made by first class mail, certified or registered, to his address as last
appearing on the records of the Company.
     16. Waiver. The waiver of the breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach of the
same or any other provision hereof.
     17. Withholding. The Company may withhold from any amounts payable to
Employee hereunder all federal, state, local, and other withholdings and similar
taxes and payments required by applicable law or regulation.
     18. Reasonableness of Restrictions. Employee acknowledges that compliance
with this Agreement, including but not limited to Sections 4, 5, 7, 8, and 9 is
reasonable and necessary to

7



--------------------------------------------------------------------------------



 



protect the Company’s legitimate business interests, including but not limited
to the Company’s goodwill and maintaining the confidentiality of the Company’s
confidential information.
     19. Extension of Covenants . In the event that Employee violates any
covenant contained in Section 8 of this Agreement, Employee agrees that the term
of each such covenant so violated shall be automatically extended for a period
equal to the period during which Employee is in violation of such covenants.
     20. Enforceability. The Company and Employee expressly agree that the
character, duration and scope of the covenants in this agreement, including but
not limited to Sections 4, 5, 7, 8, and 9, are reasonable in light of the
circumstances as they exist on the date upon which this Agreement has been
executed. The Company has attempted to limit Employee’s rights only to the
extent necessary to protect the Company’s goodwill, proprietary and/or
confidential information, and other business interests. The Company and Employee
recognize, however, that reasonable people may differ in making such a
determination. Consequently, the parties hereby agree that a court having
jurisdiction over the enforcement of this Agreement shall exercise its power and
authority to reform Employee ‘ s covenants under Sections 4, 5, 7 and 8 above to
the extent necessary to cause the limitations contained therein as to time and
scope of activity to be restrained to be reasonable and to impose a restraint
that is not greater than necessary to protect the Company’s goodwill,
confidential information and other business interests.
     21. Attorney’s Fees. In the event of any action in law or in equity for the
purposes of enforcing any of the provisions of this Agreement, including
arbitration, the prevailing party as determined by the trier of fact shall be
entitled to recover its reasonable attorney fees, plus court costs and expenses,
from the other party, to the extent permitted by applicable law.
     22. Entire Agreement and Modifications. This Agreement constitutes the
complete, final and exclusive embodiment of the entire agreement between
Employee and the Company with regard to its subject matter, and supersedes and
replaces in its entirety any other agreements or understandings, whether written
or oral, between the Company and Employee. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by Employee and a duly authorized officer of the
Company. Notwithstanding the foregoing, the Company may in its sole discretion,
amend the Agreement at any time as may be necessary to avoid the imposition of
the additional tax under Section 409(A)(a)(1)(B) of the Code; provided, however,
that any such amendment shall be implemented in such a manner as to preserve, to
the greatest extent possible, the terms and conditions of the Agreement as in
existence immediately prior to any such amendment.
     23. Advice of Counsel. Employee acknowledges and confirms that he has had
the opportunity to seek such legal, financial and other advice and
representation as Employee deems appropriate in connection with this Agreement.

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date set forth in the first paragraph above.

              THORATEC CORPORATION
 
       
 
  By:   /s/ J. Donald Hill
 
       
 
       
 
           J. Donald Hill
 
           Chairman of the Board
 
            AGREED:
 
            /s/ Gerhard F. Burbach           Gerhard F. Burbach

9



--------------------------------------------------------------------------------



 



Exhibit A
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTIONS AGREEMENT
     In partial consideration and as a condition of my employment or continued
employment with Thoratec Corporation, a California corporation (which together
with any parent, subsidiary, affiliate, or successor is hereinafter referred to
as the “Company” or “Thoratec”), and effective as of the date that my employment
with the Company first commenced, I hereby agree as follows:
     1. NONCOMPETITION
          During my employment with the Company, I will perform for the Company
such duties as it may designate from time to time and will devote my full time
and best efforts to the business of the Company and will not, without the prior
written approval of (i) an officer of the Company if I am not an executive
officer of the Company or (ii) the Board of Directors of the Company if I am an
executive officer of the Company, (a) engage in any other professional
employment or consulting, or (b) directly or indirectly participate in or assist
any business which is a current or potential supplier, customer, or competitor
of the Company.
     2. THORATEC’S BUSINESS
The general line of business of the Company includes but is not limited to:

  (a)   development, manufacture and sale of (1) medical equipment, devices,
apparatus and instrumentation; (2) specialty polymer and chemicals and
configured polymer parts; and (3) high performance textiles and textile
products;     (b)   all equipment and items related to the above; and     (c)  
all matters which are recorded in the Company’s records and notebooks.

     3. CONFIDENTIALITY OBLIGATION
I will hold all Thoratec Confidential Information in confidence and will not
disclose, use, copy, publish, summarize, or remove from Thoratec’s premises any
Confidential Information, except (a) as necessary to carry out my assigned
responsibilities as a Thoratec employee, and (b) after termination of my
employment, only as specifically authorized in writing by an officer of
Thoratec. “Confidential Information” is all information related to any aspect of
Thoratec’s business which is either information not known by actual or potential
competitors of the Company or is proprietary information of the Company, whether
of a technical nature or otherwise. Confidential Information includes computer
programs, computer source code, inventions, discoveries, ideas, designs,
circuits, schematics, formulas, algorithms, trade secrets, secret procedures,
works of authorship, developmental or experimental work, processes, techniques,
methods, improvements, know-how, data, financial information and forecasts,
product plans, marketing/ sales plans and strategies, and customer lists.

10



--------------------------------------------------------------------------------



 



     4. INFORMATION OF OTHERS
          I will safeguard and keep confidential the proprietary information of
customers, vendors, consultants, and other parties with which Thoratec does
business to the same extent as if it were Thoratec Confidential Information. I
will not, during my employment with the Company or otherwise, use or disclose to
the Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and I will not bring onto the
Company’s premises any unpublished document or any other property belonging to
any former employer without the written consent of that former employer.
     5. THORATEC PROPERTY
          All papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, and other materials, including copies, relating to
Thoratec’s business that I possess or create as a result of my employment with
Thoratec, whether or not confidential, are the sole and exclusive property of
Thoratec. In the event of the termination of my employment, I will promptly
deliver all such materials to Thoratec and will sign and deliver to the Company
the “Termination Certificate” attached hereto as Exhibit A.
     6. OWNERSHIP OF INVENTIONS
          All computer programs, computer source code, inventions, ideas,
designs, circuits, schematics, formulas, algorithms, trade secrets, works of
authorship, developments, processes, techniques, improvements, and related
know-how which result from work performed by me, alone or with others, on behalf
of Thoratec or from access to Thoratec Confidential Information or property,
whether or not patentable or copyrightable, (collectively “Inventions”) shall be
the property of Thoratec, and, to the extent permitted by law, shall be “works
made for hire.” I hereby assign and agree to assign to Thoratec or its designee,
without further consideration, my entire right, title, and interest in and to
all Inventions, other than those described in Paragraph 7 of this Agreement,
including all rights to obtain, register, perfect, and enforce patents,
copyrights, and other intellectual property protection for Inventions. I will
disclose promptly and in writing to the individual designated by Thoratec or to
my immediate supervisor all Inventions which I have made or reduced to practice.
During my employment and for four years after, I will assist Thoratec (at its
expense) to obtain and enforce patents, copyrights, and other forms of
intellectual property protection on Inventions.
     7. EXCLUDED INVENTIONS
          Attached as Schedule 1 to this Agreement is a list of all inventions,
improvements, and original works of authorship, which I desire to exclude from
this Agreement, each of which has been made or reduced to practice by me prior
to my employment by Thoratec. If no list is attached to this Agreement, there
are no inventions to be excluded at the time of my signing of this Agreement. I
understand that this Agreement requires disclosure, but not

11



--------------------------------------------------------------------------------



 




assignment, of any invention that qualifies under Section 2870 of the California
Labor Code, which reads:
“Any provision in an employment agreement which provides that an employee shall
assign or offer to assign any of his or her rights in an invention to his or her
employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business or actual or demonstrably anticipated research or
development of the employer; or
(b) result from any work performed by the employee for the employer.”
     8. PRIOR CONTRACTS
          I represent that there are no other contracts to assign inventions
that are now in existence between any other person or entity and me. I further
represent that I have no other employments, consultancies, or undertakings which
would restrict or impair my performance of this Agreement.
     9. NON-SOLICITATION
          During the term of my employment by the Company, and for twelve
(12) months thereafter, I shall not, directly or indirectly, without the prior
written consent of the Company: (i) solicit or induce any employee of the
Company to leave the employ of the Company; (ii) hire for any purpose any
employee of the Company or any former employee who has left the employment of
the Company within six months of the date of termination of such employee’s
employment with the Company.
     10. AGREEMENTS WITH THE UNITED STATES GOVERNMENT AND OTHER THIRD PARTIES
          I acknowledge that the Company from time to time may have agreements
with other persons or with the United States Government or agencies thereof
which impose obligations or restrictions on the Company regarding Inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. I agree to be bound by all such obligations or
restrictions and to take all action necessary to discharge the obligations of
the Company thereunder.
     11. NO EMPLOYMENT AGREEMENT
          I agree that unless specifically provided in another writing signed by
me and an officer of the Company, my employment by the Company is not for a
definite period of time. Rather, my employment relationship with the Company is
one of employment at will and my continued employment is not obligatory by
either myself or the Company.

12



--------------------------------------------------------------------------------



 



     12. MISCELLANEOUS
          12.1 Governing Law
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of California, excluding those laws that direct the application of
the laws of another jurisdiction.
          12.2 Enforcement
If any provision of this Agreement shall be determined to be invalid or
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Agreement, shall be deemed valid, and
enforceable to the full extent possible.
          12.3 Injunctive Relief; Consent to Jurisdiction
I acknowledge and agree that damages will not be an adequate remedy in the event
of a breach of any of my obligations under this Agreement. I therefore agree
that the Company shall be entitled (without limitation of any other rights or
remedies otherwise available to the Company) to obtain, without posting bond,
specific performance and preliminary and permanent injunction from any court of
competent jurisdiction prohibiting the continuance or recurrence of any breach
of this Agreement. I hereby submit myself to the jurisdiction and venue of the
courts of the State of California for purposes of any such action. I further
agree that service upon me in any such action or proceeding may be made by first
class mail, certified or registered, to my address as last appearing on the
records of the Company.
          12.4 Arbitration
I further agree that the Company, at its option, may elect to submit any dispute
or controversy arising out of this Agreement for final settlement by arbitration
conducted in Alameda County or San Francisco County in accordance with the then
existing rules of the American Arbitration Association, and judgment upon the
award rendered by the arbitrators shall be specifically enforceable and may be
entered in any court having jurisdiction thereof.
          12.5 Attorneys’ Fees
If any party seeks to enforce its rights under this Agreement, by legal
proceedings or otherwise, the non-prevailing party shall pay all costs and
expenses of the prevailing party.
          12.6 Binding Effect; Waiver
This Agreement shall be binding upon and shall inure to the benefit of the
successors, executors, administrators, heirs, representatives, and assigns of
the parties. The waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof.
          12.7 Headings
The Section headings herein are intended for reference and shall not by
themselves determine the construction or interpretation of this Agreement.

13



--------------------------------------------------------------------------------



 



          12.8 Entire Agreement; Modifications
          This Employee Confidential Information and Inventions Agreement
contains the entire agreement between the Company and the undersigned employee
concerning the subject matter hereof and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements,
whether oral or written, respecting that subject matter. All modifications to
this Agreement must be in writing and signed by the party against whom
enforcement of such modification is sought.
IN WITNESS WHEREOF, I have executed this document as of the
                    day of                                        , 200___.

                  Employee       RECEIPT ACKNOWLEDGED:           THORATEC
CORPORATION          
By:                                                                

14



--------------------------------------------------------------------------------



 



SCHEDULE 1
(Excluded Inventions, Improvements, and
Original Works of Authorship)

                              Identifying Number   Title   Date     Or Brief
Description  
 
               

15



--------------------------------------------------------------------------------



 



EXHIBIT A
Thoratec Corporation
TERMINATION CERTIFICATION
This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, and other materials, including reproductions of
any of the aforementioned items, belonging to Thoratec Corporation, its
subsidiaries, affiliates, successors, or assigns (together, the “Company”).
I further certify that I have complied with all the terms of the Company’s
Confidential Information and Inventions Agreement signed by me, including the
reporting of any inventions and original works of authorship (as defined
therein) conceived or made by me (solely or jointly with others) covered by that
agreement.
I further agree that, in compliance with the Confidential Information and
Inventions Agreement, I will hold in confidence and will not disclose, use,
copy, publish, or summarize any Confidential Information (as defined in the
Company’s Confidential Information and Inventions Agreement) of the Company or
of any of its customers, vendors, consultants, and other parties with which it
does business.

         
Date:
       
 
       
 
       
 
         
 
      Employee’s Signature
 
       
 
       
 
         
 
      Type/Print Employee’s Name

California Labor Code § 2870. Application of provision providing that employee
shall assign or offer to assign rights in invention to employer.

(a)   Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

16



--------------------------------------------------------------------------------



 



  (1)   Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or     (2)   Result from any work
performed by the employee for the employer.

(b)   To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

Added Stats 1979 ch 1001 § 1; Amended Stats 1986 ch 346 § 1.

17